DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “computing system” & “landing facilities”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Subject claims defines “computing system” & “non-transitory computer readable media”  as a function of “landing facilities” which arises “lack of clarity”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Subject independent claims 1 & 20 distinct elements “computing system” and “landing facilities”  arises lack of clarity to be a function of the inventive subject. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Ma, Pub. No.: US 20170197710 A1 (Ma`710).

Regarding claims 1, 12 & 20, Ma`710 discloses a computing system for landing and storing vertical take-off and landing aircraft, the computing system ([0035] “the proposed pilotless VTOL aircraft will be operating fully automated under the control of an onboard computer and with the assistant from a ground control center/system.”) comprising:
one or more processors ([0038] “Next, a control center/system of the disclosed passenger transport system processes each request and assigns and dispatches multiple VTOL aircraft to carry out the services.); and
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to 
receiving at least one of aircraft data associated with a vertical take-off and landing (VTOL) aircraft, passenger data associated with at least one passenger of the VTOL aircraft, or environment data describing an environment condition of at least one of the VTOL aircraft or a vertical take-off and landing aircraft landing facility ([0044] “In some implementations, each assigned VTOL aircraft 108 receives a flight plan/task in the form of a sequence of instructions from control center 102 through radio communication channels. The flight plan can include times, locations, routes, speeds, and other information necessary to perform a flight service.” & [0049] Control center 102 can process the sensor data received from the assigned aircraft 108 in flight to identify any safety issue which can affect the flight. Some safety issues can include weather threat along the flight route, aircraft malfunction, and passenger emergency, among others.”);
determining a landing pad location within the landing facility based on the at least one of aircraft data, passenger data, or environment data, ([0050] “In some embodiments, a landing pad 106 can be located remotely by a landing VTOL aircraft 108 during daytime or nighttime, for example, using the signals from the aforementioned signal lights, signals emitters, and radio communication devices.),
the landing facility comprising a lower level and an upper level, the lower level comprising a lower landing area and a lower storage area that is spaced apart from the lower landing area, the upper level comprising an upper landing area, and wherein at least a portion of the upper level is arranged over the lower storage area with respect to a vertical direction, the landing pad location comprising a location within the lower landing area or the upper landing area of the landing facility ([0050] “In some embodiments, each of VTOL aircraft 108”); and
communicating the landing pad location to at least one of an operator of the VTOL aircraft or a navigation system of the VTOL aircraft ([0044] “In some implementations, each assigned VTOL aircraft 108 receives a flight plan/task in the form of a sequence of instructions from control center 102 through radio communication channels.” & [0050] “(5) radio communication devices for communicating with a VTOL aircraft 108 in a landing procedure and with control center 102. In some embodiments, a landing pad 106 can be located remotely by a landing VTOL aircraft 108 during daytime or nighttime, for example, using the signals from the aforementioned signal lights, signals emitters, and radio communication devices.” & [0067] “After completing the assigned flight task, control center 102 can then send new instructions to the assigned VTOL aircraft 108 for either returning to the hangar or navigating to serve a new passenger request.). 

Regarding claim 2, Ma`710 discloses the system of claim 1, wherein the landing pad location is dynamically designated based on the at least one of aircraft data, passenger data, or environment data ([0057] “When the VTOL aircraft 108 performs each flight procedure based on the flight instructions, the sensors installed on the VTOL aircraft capture flight status in real-time. Onboard flight control subsystem 308-1 can read sensor data and adjust the flight conditions of the aircraft to achieve desired flight status.).

Regarding claims 3 & 19, Ma`710 discloses the system of claim 1 & the method of claim 12, wherein determining the landing pad location within the lower landing area or the upper landing area of the landing facility based on the at least one of aircraft data, passenger data, or environment data comprises determining each of a location and a size of a landing pad at the landing pad location based at least in part on the aircraft data, the passenger data, or the environment data  ([0050] “In some embodiments, a landing pad 106 can be located remotely by a landing VTOL aircraft 108 during daytime or nighttime, for example, using the signals from the aforementioned signal lights, signals emitters, and radio communication devices. .. “In some embodiments, each of landing pads 106 of the disclosed passenger transport system 100 includes a solid patch of surface and necessary equipments for VTOL aircraft 108 to take off and land. Landing pads 106 can be widely distributed in an urban area. For example, landing pads 106 can be set up in locations including, but are not limited to: backyards of residential homes, roofs of buildings, car parking lots, and any other places that meet taking off and landing conditions.”).

Regarding claims 4, 6-8, 16-17; Ma`710 discloses the system of claim 1 & the method of claim 12,
wherein the lower storage area comprises a plurality of storage locations, and wherein the operations further comprise selecting one of the plurality of storage locations of the lower storage area for storage of the VTOL aircraft based on the at least one of aircraft data, passenger data, or environment data,
wherein the upper level further comprises an upper storage area that is spaced apart from the upper landing area, and wherein at least a portion of the upper storage area is arranged over the lower storage area with respect to the vertical direction, further comprising an additional level supported over at least a portion of the upper storage area.
wherein: the upper level has a length in a horizontal direction that is perpendicular to the vertical direction; the upper level extends in the horizontal direction by an overhang distance beyond an edge of a supporting structure on which the landing facility 1s 
wherein the operations further comprise selecting one of a plurality of storage locations of the VTOL aircraft landing facility for storing the VTOL aircraft based on the at least one of the aircraft data, passenger data, or environment data
([0046] In various embodiments, control center 102 of the disclosed passenger transport system 100 includes one or more computers, or a cluster of computers, and various control programs stored on the one or more computers. In some embodiments, control center 102 is a computer system that is configured to: receive service requests from passengers for transport services of VTOL aircraft 108, process passenger service requests, generate flight plans/tasks, locate and dispatch VTOL aircraft 108 (e.g., from hangar 104) to serve the passenger requests within a control range of control center 102, program the flight tasks into the dispatched VTOL aircraft 108, control the VTOL aircraft flight missions including monitoring flight status, and program new instructions into the dispatched VTOL aircraft 108 during the flight if necessary. Although only one control center 102 is shown in the system 100 of FIG. 1, other embodiments of passenger transport system 100 can include more than one control center located at multiple locations within an urban area. & [0047] Control center 102 can be operated either fully automatically or under human control. In some implementations, just one control center is set up at a single location in a given urban area. ... Control center 102 subsequently sends dispatch commands to one of the hangars 104 that store VTOL aircraft 108 or to other locations where VTOL aircraft 108 are known to be located.”  & [0048] After receiving the dispatch commands and the flight task from control center 102, an assigned VTOL aircraft 108 departs from a hangar 104 and flies to the passenger's pick up location based on the flight task.” & [0050] In some embodiments, each of landing pads 106 of the disclosed passenger transport system 100 includes a solid patch of surface and necessary equipments for VTOL aircraft 108 to take off and land. Landing pads 106 can be widely distributed in an urban area. For example, landing pads 106 can be set up in locations including, but are not limited to: backyards of residential homes, roofs of buildings, car parking lots, and any other places that meet taking off and landing Landing pads 106 can be either permanent or temporary.” & [0051] In some implementations, each of hangars 104 of the disclosed passenger transport system 100 can be used to store, launch, retrieve, maintain, and recharge batteries of VTOL aircraft 108. Each hangar 104 can be operated either fully automatically or under human operation. There can be just one hangar 104 or multiple hangars 104 in an urban area. VTOL aircraft 108, when not in service, can be stored at a hangar 104, as illustrated in FIG. 1. & [0052] As mentioned above, control center 102, hangars 104 and landing pads 106 can be collectively referred to as the ground facilities of passenger transport system 100. For example, FIG. 2 presents a block diagram illustrating an exemplary configuration of ground facilities 200 of the disclosed passenger transport system in accordance with one embodiment described herein. As can be seen in FIG. 2, ground facilities 200 of the exemplary passenger transport system includes one control center 202, three hangars 204-1, 204-2, and 204-3 located within the control range of control center 202, and numerous landing pads 206.).

Regarding claim 5, Ma`710 discloses the system of claim 1, further comprising a light array disposed on at least one of the lower landing area or upper landing area, and wherein communicating the landing pad location to the at least one of the operator of the VTOL aircraft or the navigation system of the VTOL aircraft comprises illuminating at least a portion of a border or a center of a landing pad at the landing pad location ([0080] “In some embodiments, the landing pads of the disclosed passenger transport system can include landing assistant equipments, such as visual markers. In particular embodiments, the visual makers can be made of LEDs or other light sources that can emit visible or invisible lights toward the sky. In these embodiments, the VTOL aircraft also includes light detectors to receive the lights from the visual makers to identify the location of the landing pad.”).

Regarding claim 9, Ma`710 discloses the system of claim 1, wherein the aircraft data comprises at least one of: a size of the VTOL aircraft; a weight of the VTOL aircraft; a charge state of the VTOL aircraft;  a fuel level of the VTOL aircraft; a heading of the VTOL aircraft; or acoustic signature of the VTOL aircraft ([0045] In some implementations, when a 

Regarding claim 10, Ma`710 discloses the system of claim 1, wherein the passenger data comprises at least one of:  a number of the at least one passenger aboard the VTOL aircraft; a disability status of the at least one passenger; an age of the at least one passenger; a subsequent destination of the at least one passenger; an origination location of the at least one passenger; or a number, size, or weight of one or more items of luggage of the at least one passenger ([0037] Hence, various examples of a passenger transport system based on using a fleet of pilotless VTOL aircraft to transport passengers from departure locations to arrival locations are disclosed. In some implementations, upon receiving a passenger's service request, an available pilotless VTOL aircraft is dispatched to pick up the requesting passenger at a departure location on a scheduled time and drop off the passenger at a corresponding arrival location. & [0070] “The VTOL aircraft then receives a form of authentication/identification from the passenger to identify the passenger as the authorized passenger who has reserved that VTOL aircraft (step 502). In some embodiments, if multiple passengers have reserved the same service of the VTOL aircraft, each of the passengers needs to provide a corresponding authentication/identification to 

Regarding claim 11, Ma`710 discloses the system of claim 1, wherein the environment data comprises at least one of: a wind speed; a wind direction; a precipitation condition; a temperature; an ambient noise signature detected at the landing facility; or a presence, size, or location of an additional aircraft at the landing facility ([0087] As can be seen in FIG. 8, flight safety system 800 includes an airborne collision avoidance subsystem (ACAS) 802, which is configured to prevent the risk of aircraft collision as describe above. Flight safety system 800 also includes a weather thread alert subsystem 804. In some embodiments, weather thread alert subsystem 804 collects weather information in an urban area from third party weather report providers. Using the collected weather threat information by weather thread alert subsystem 804, during the flight task generation process, the control center can generate planned flight routes which would prevent the VTOL aircraft from flying through airspaces where hazardous weather exists. In some implementations, the weather thread alert subsystem 804 checks those VTOL aircraft in the air iteratively to ensure all the in-flight aircraft operate in safe zones. In some embodiments, if a weather threat is predicted on a VTOL aircraft's planned route, weather thread alert subsystem 804 operates to notify the flight task generation system (e.g., flight task generation system 308 in FIG. 3) at the control center to make a new flight route for the assigned VTOL aircraft.).

Regarding claims 13-15, Ma`710 discloses the method of claim 12, 

communicating the additional landing pad location to at least one of an operator of the additional aircraft or the navigation system of the additional aircraft, further comprising monitoring a location of the VTOL aircraft and an additional location of the additional aircraft during approach and landing of the aircraft and additional aircraft while the VTOL aircraft lands on the landing pad within one minute of the additional aircraft landing on the additional landing pad,
wherein selecting the elevation for the landing pad location comprises selecting one of a lower level or an upper level of the landing facility,
wherein the s  of the landing facility comprises a lower landing area and a lower storage area that is spaced apart from the lower landing area, the upper level comprising an upper landing area, and wherein at least a portion of the upper level is arranged over the lower storage area with respect to a vertical direction.
(([0046] In various embodiments, control center 102 of the disclosed passenger transport system 100 includes one or more computers, or a cluster of computers, and various control programs stored on the one or more computers. In some embodiments, control center 102 is a computer system that is configured to: receive service requests from passengers for transport services of VTOL aircraft 108, process passenger service requests, generate flight plans/tasks, locate and dispatch VTOL aircraft 108 (e.g., from hangar 104) to serve the passenger requests within a control range of control center 102, program the flight tasks into the dispatched VTOL aircraft 108, control the VTOL aircraft flight missions including monitoring flight status, and program new instructions into the dispatched VTOL aircraft 108 during the flight if necessary. Although only one control center 102 is shown in the system 100 of FIG. 1, other embodiments of passenger transport system 100 can include more than one control center located at multiple locations within an urban area. & [0047] Control center 102 can be operated either fully automatically or under human control. In VTOL aircraft 108 or to other locations where VTOL aircraft 108 are known to be located.”  & [0048] After receiving the dispatch commands and the flight task from control center 102, an assigned VTOL aircraft 108 departs from a hangar 104 and flies to the passenger's pick up location based on the flight task.” & [0050] In some embodiments, each of landing pads 106 of the disclosed passenger transport system 100 includes a solid patch of surface and necessary equipments for VTOL aircraft 108 to take off and land. Landing pads 106 can be widely distributed in an urban area. For example, landing pads 106 can be set up in locations including, but are not limited to: backyards of residential homes, roofs of buildings, car parking lots, and any other places that meet taking off and landing conditions. Landing pads 106 can be either permanent or temporary.” & [0051] In some implementations, each of hangars 104 of the disclosed passenger transport system 100 can be used to store, launch, retrieve, maintain, and recharge batteries of VTOL aircraft 108. Each hangar 104 can be operated either fully automatically or under human operation. There can be just one hangar 104 or multiple hangars 104 in an urban area. VTOL aircraft 108, when not in service, can be stored at a hangar 104, as illustrated in FIG. 1. & [0052] As mentioned above, control center 102, hangars 104 and landing pads 106 can be collectively referred to as the ground facilities of passenger transport system 100. For example, FIG. 2 presents a block diagram illustrating an exemplary configuration of ground facilities 200 of the disclosed passenger transport system in accordance with one embodiment described herein. As can be seen in FIG. 2, ground facilities 200 of the exemplary passenger transport system includes one control center 202, three hangars 204-1, 204-2, and 204-3 located within the control range of control center 202, and numerous landing pads 206.). & [0058] In some embodiments, flight control system 308 also includes a ground flight control subsystem 308-2 located on a computer at control center 102 to monitor real time conditions of the assigned aircraft 108 and change an existing flight task programmed on the assigned aircraft 108 if necessary. As mentioned above, this ground flight control subsystem can process the sensor data received 
 
Regarding claim 18, Ma`710 discloses the method of claim 12, wherein communicating the landing pad location to the at least one of the operator of the VTOL aircraft  ([0044] “In some implementations, each assigned VTOL aircraft 108 receives a flight plan/task in the form of a sequence of instructions from control center 102 through radio communication channels.” & [0050] “(5) radio communication devices for communicating with a VTOL aircraft 108 in a landing procedure and with control center 102. In some embodiments, a landing pad 106 can be located remotely by a landing VTOL aircraft 108 during daytime or nighttime, for example, using the signals from the aforementioned signal lights, signals emitters, and radio communication devices.” & [0067] “After completing the assigned flight task, control center 102 can then send new instructions to the assigned VTOL aircraft 108 for either returning to the hangar or navigating to serve a new passenger request.) or the navigation system of the VTOL aircraft comprises illuminating a location marker within the lower landing area or the upper landing area ([0080] “In some embodiments, the landing pads of the disclosed passenger transport system can include landing assistant equipments, such as visual markers. In particular embodiments, the visual makers can be made of LEDs or other light sources that can emit visible or invisible lights toward the sky. In these embodiments, the VTOL aircraft also includes light detectors to receive the lights from the visual makers to identify the location of the landing pad.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHANNON PETER F	WO 2019089677 A1	VERTIPORT MANAGEMENT PLATFORM 
SUZUKI; Youichi	US 20180203465 A1	ROTORCRAFT LANDING DEVICE
WALKER RICHARD C	WO 03029922 A2	PFN/TRAC SYSTEM FAA UPGRADES FOR ACCOUNTABLE REMOTE AND ROBOTICS CONTROL
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665